This was a libel filed by Mr. Dallas, the district attorney, against the schooner William and Samuel [Joseph Lopes, master] and her cargo, captured by Lieutenant Biddle of the navy, for a breach of the laws relating to the embargo. The libel contained a variety of counts; and the vessel was claimed by Jacob Clarkson and Samuel Lowth, the owners; but no claim was filed for any part of the cargo. The claim alleged, that the vessel had been chartered to Joseph Burr; that she had received permission from the president, to proceed from Philadelphia to the Havanna for American property; and that the cargo was put on board, without the privity or approbation of the owners. The vessel, however, clandestinely took in goods, while in the port of Philadelphia, to a value exceeding 5,000 dollars. Samuel Lowth, one of the owners, sailed in her as a passenger, according to the entry in the manifest; and when she was seized by order of Lieutenant Biddle, after she had left the district of Pennsylvania, but still in the river Delaware, her hatches were battened down, &c.